Exhibit 10.61


AMENDMENT NO. 15
 
TO THIRD AMENDED AND RESTATED
 
REVOLVING CREDIT AND SECURITY AGREEMENT
 
THIS AMENDMENT NO. 15 (this “Agreement”) is entered into as of March 15, 2009,
by and among SPAR MARKETING FORCE, INC. (“SMF”), SPAR, INC. (“SPAR”),
SPAR/BURGOYNE RETAIL SERVICES, INC (“SBRS”), SPAR GROUP, INC. (“SGI”), SPAR
INCENTIVE MARKETING, INC. (“SIM”), SPAR TRADEMARKS, INC. (“STM”), SPAR
MARKETING, INC. (DE) (“SMIDE”), SPAR MARKETING, INC. (NV) (“SMINV”), SPAR
ACQUISITION, INC. (“SAI”), SPAR TECHNOLOGY GROUP, INC. (“STG”), SPAR/PIA RETAIL
SERVICES, INC. (“Pia Retail”), RETAIL RESOURCES, INC. (“Retail”), PIVOTAL FIELD
SERVICES, INC. (“Pivotal Field”), PIA MERCHANDISING CO., INC. (“PIA”), PACIFIC
INDOOR DISPLAY CO. (“Pacific”), PIVOTAL SALES COMPANY (“Pivotal”), SPAR ALL
STORE MARKETING SERVICES, INC., (“SAS”) and SPAR BERT FIFE, INC. (“SBFI”) (each
a “Borrower” and collectively “Borrowers”) and WEBSTER BUSINESS CREDIT
CORPORATION (formerly known as Whitehall Business Credit Corporation)
(“Lender”).
 
BACKGROUND
 
The Borrowers and Lender are parties to that certain Third Amended and Restated
Revolving Credit and Security Agreement dated January 24, 2003 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) pursuant to which Lender provides the Borrowers with certain
financial accommodations.
 
The Borrowers have requested that Lender amend the Loan Agreement and Lender is
willing to do so on the terms and conditions hereafter set forth.
 
NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Lender, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.           Definitions.  All capitalized terms not otherwise defined or
amended herein shall have the meanings given to them in the Loan Agreement.
 
2.           Amendments.  Subject to the satisfaction of Section 3 below, the
Loan Agreement is hereby amended as follows:
 
(a)           Section 1(A) of the Loan Agreement is amended as follows:
 
(i)           The following defined terms are hereby added to Section 1(A) of
the Loan Agreement in their proper alphabetical order:
 
“Amendment No. 15” shall mean Amendment No. 15 to Third Amended and Restated
Revolving Credit and Security Agreement, dated as of March 15, 2009, by and
between Borrowers and Lender.
 
252540.055-1605206.3
 

Signature Page to Amendment No. 15 – 1605206
 
 

--------------------------------------------------------------------------------

 



 
“Amendment No. 15 Effective Date” shall mean the date upon which all of the
conditions precedent set forth in Section 3 of Amendment No. 15 have been
satisfied.
 
(ii)           The definition of “Applicable Margin” is hereby amended in its
entirety as follows:
 
“Applicable Margin” shall mean, as of the Amendment No. 15 Effective Date, one
percent (1.0%) with respect to Domestic Rate Loans and three and one half of one
percent (3.50%) with respect to Eurodollar Rate Loans.
 
(iii)           The definition of “Term” is hereby amended by deleting “March
15, 2009” and inserting “March 15, 2010” in its place and stead.
 
(b)           Section 5(b)(iv) of the Loan Agreement is hereby amended by
deleting “$750 per day” in the fourth line thereof and inserting “$950 per day”
in its place and stead.
 
(c)           Section 12(q) of the Loan Agreement is hereby amended in its
entirety to read as follows:
 
“(q)           it will not make capital expenditures, (including, without
limitation, expenditures for software and assets acquired through capitalized
lease transaction) in an aggregate amount in excess of $1,300,000 for the fiscal
year ending December 31, 2008 and $800,000 for each fiscal year thereafter.”
 
(d)           Section 12(p) of the Loan Agreement is hereby amended in its
entirety to read as follows:
 
“(p)           it shall cause to be maintained as of the last day of each fiscal
month for the twelve month period then ended a Fixed Charge Coverage Ratio of
not less than 1.00 to 1.0.”
 
3.           Conditions of Effectiveness.  This Agreement shall become effective
as of the date hereof, provided that the following conditions shall have been
satisfied:  (i) Lender shall have received four (4) copies of this Agreement
executed by the Borrowers and the Guarantors (“Guarantors”) listed on the
signature page hereto, and (ii) payment of an amendment fee in the sum of
$10,000 which fee shall be charged by Lender to Borrowers’ loan account as a
Revolving Advance.
 
4.           Representations, Warranties and Covenants.  Each of the Borrowers
hereby represents, warrants and affirms as of the date of this Agreement as
follows and agrees that all such representations, warranties and affirmations
shall be deemed to have been remade as of the effective date of this Agreement:
 

 
Signature Page to Amendment No. 15 – 1605206


 
 

--------------------------------------------------------------------------------

 

(a)           This Agreement and the Loan Agreement constitute legal, valid and
binding obligations of each of the Borrowers and are enforceable against each of
the Borrowers in accordance with their respective terms.
 
(b)           Upon the effectiveness of this Agreement, each of the Borrowers
hereby reaffirms all covenants, representations and warranties made in the Loan
Agreement to the extent the same are not amended hereby.
 
(c)           No Borrower has any defense, counterclaim or offset with respect
to the Loan Agreement or the Obligations.
 
5.           Effect on the Loan Agreement.
 
(a)           Except as specifically amended herein, the Loan Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
 
(b)           The execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of Lender, nor constitute
a waiver of any provision of the Loan Agreement, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.
 
6.           Governing Law.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York (other than those conflict of law rules that would defer to the
substantive law of another jurisdiction).
 
7.           Cost and Expenses.   Borrowers and Guarantors each hereby agree to
pay the Lender, on demand, all costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred in connection with this Agreement
and any instruments or documents contemplated hereunder.
 
8.           Release.  Borrowers and Guarantors hereby release, remise, acquit
and forever discharge Lender, Lender’s employees, agents, representatives,
consultants, attorneys, fiduciaries, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, for or because of
any matter or things done, omitted or suffered to be done by any of the Released
Parties prior to and including the date of execution hereof, and in any way
directly or indirectly arising out of or in any way connected to this Amendment
or the Ancillary Agreements (all of the foregoing hereinafter called the
“Released Matters”).  Borrowers and Guarantors acknowledge that the agreements
in this Section are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters.
 

 
Signature Page to Amendment No. 15 – 1605206


 
 

--------------------------------------------------------------------------------

 

9.           Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.
 
10.           Counterparts; Facsimile or Electronic Signatures.  This Agreement
may be executed by the parties hereto in one or more counterparts of the entire
document or of the signature pages hereto, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
agreement.  Any signature received by facsimile or electronic transmission shall
be deemed an original signature hereto.
 
[Remainder of page intentionally left blank]
 

 
Signature Page to Amendment No. 15 – 1605206


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.
 


SPAR MARKETING FORCE, INC.
SPAR, INC.
SPAR/BURGOYNE RETAIL SERVICES, INC.
SPAR GROUP, INC.
SPAR INCENTIVE MARKETING, INC.
SPAR TRADEMARKS, INC.
SPAR MARKETING, INC. (DE)
SPAR MARKETING, INC. (NV)
SPAR ACQUISITION, INC.
SPAR TECHNOLOGY GROUP, INC.
SPAR/PIA RETAIL SERVICES, INC.
RETAIL RESOURCES, INC.
PIVOTAL FIELD SERVICES, INC.
PIA MERCHANDISING CO., INC.
PACIFIC INDOOR DISPLAY CO.
PIVOTAL SALES COMPANY
SPAR ALL STORE MARKETING SERVICES, INC.
SPAR BERT FIFE, INC.




By:/s/ James R Segreto
Name:           James R. Segreto
Title:           Chief Financial Officer
of each of the foregoing entities




WEBSTER BUSINESS CREDIT CORPORATION




By:/s/ Daniel C. Dupre
Name:      Daniel C. Dupre
Its:           Vice President




 




 
Signature Page to Amendment No. 15 – 1605206


 
 

--------------------------------------------------------------------------------

 

CONSENTED AND AGREED TO BY:




PIA Merchandising Limited, Guarantor




By: /s/James R. Segreto                                                      
Name: James R. Segreto
Its: Chief Financial Officer




/s/ William Bartels                                                      
William Bartels, Guarantor




/s/ Robert Brown                                                      
Robert Brown, Guarantor










Signature Page to Amendment No. 15 – 1605206


--------------------------------------------------------------------------------

 